                   UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

MANNA MASSAQUOI,                        :

                 Plaintiff              :    CIVIL ACTION NO. 3:17-938

          v.                            :          (MANNION, D.J.)
                                                  (ARBUCKLE, M.J.)
SERGEANT J. McCONAUGHEY,                :
et al.,
                                        :
                 Defendants

                                   ORDER

      Presently before the court is the report and recommendation (“Report”)

of Magistrate Judge William I. Arbuckle, (Doc. 61), which recommends that

a motion to dismiss, (Doc. 54), filed by the fifty-five defendants in this case,

(collectively “Defendants”), be granted.1 The plaintiff Manna Massaquoi

(“Massaquoi”) filed a “Notice of Appeal,” which this court will construe as

objections to the Report. (Doc. 62).2

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of


      1
         Defendants include the Pennsylvania Department of Corrections and
fifty-four of its employees.
      2
        Attached to his objections are two additional motions: a motion for
application of in forma pauperis and continuation of in forma pauperis status
and a motion for appointment of counsel. (Doc. 62-1, at 1-3). As explained
below, these motions will be dismissed as moot.
the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,

the extent of review is committed to the sound discretion of the district judge

and the court may rely on the recommendations of the magistrate judge to

the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.

2000) (citing U.S. v. Raddatz, 447 U.S. 667, 676 (1980)).

      Even where no objection is made, the court should, as a matter of good

practice, “satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Fed.R.Civ.P. 72(b) advisory

committee notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702

F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing Henderson v. Carlson, 812 F.2d

874, 878 (3d Cir. 1987) (explaining judges should give some review to every

report and recommendation)). Nevertheless, whether timely objections are

made or not, the district court may accept, not accept, or modify, in whole or

in part, the findings or recommendations made by the magistrate judge. 28

U.S.C. §636(b)(1); M.D.Pa. Local Rule 72.31.

      On May 20, 2017, Massaquoi initiated the instant action with a three-

page complaint, alleging that Defendants, among other things, violated his

First, Fifth, Sixth, Eighth, and Fourteenth Amendment rights. (Doc. 1).

Massaquoi simultaneously filed a motion to proceed in forma pauperis. (Doc.


                                       -2-
2). On August 8, 2017, Judge Arbuckle issued an order granting Massaquoi’s

motion and additionally reviewed the complaint pursuant to the screening

procedures of 28 U.S.C. §1915(e) that are applicable to in forma pauperis

complaints. (Doc. 13). Based upon his review, Judge Arbuckle concluded

that the complaint failed to state a claim upon which relief could be granted

and permitted Massaquoi twenty-eight days to cure the noted deficiencies

through an amended complaint. After requesting and receiving numerous

extensions of time, Massaquoi filed an amended complaint on April 3, 2018,

which consisted of 138 paragraphs of allegations against Defendants

relating to all aspects of his incarceration at the State Correctional Institution

at Smithfield. (Doc. 27).

      By verbal order dated November 14, 2018, the case was reassigned

to the undersigned judge. On April 19, 2019, Defendants filed the present

motion to dismiss, arguing that the amended complaint should be dismissed

under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim

upon which relief can be granted. (Doc. 54). Defendants additionally argued

that dismissal was appropriate because Massaquoi failed to allege a causal

connection between his filing of grievances and the numerous adverse

actions he alleges occurred. Massaquoi did not file a brief in opposition.




                                      -3-
      In his Report, Judge Arbuckle conducted an extensive and thorough

review of the merits of each of Massaquoi’s claims against each Defendant,

including one in which Massaquoi fails to identify any defendant actor, and

recommends that each be dismissed pursuant to Rule 12(b)(6). Judge

Arbuckle separately addressed Massaquoi’s four alleged instances of

retaliation and concluded that these claims should be dismissed due to

Massaquoi’s failure to allege that Defendants took any specific adverse

action in response to his filing of grievances. At most, Judge Arbuckle

observes that Massaquoi alleges that he had a difficult relationship with

prison staff and that he filed grievances as a prisoner, but he has not alleged

anything to support a causal connection between the two.

      Additionally, because Massaquoi failed file a brief in opposition to the

motion to dismiss, Judge Arbuckle conducted a Poulis analysis of the

amended complaint to determine whether dismissal is appropriate under

Federal Rule of Civil Procedure 41 for failure to prosecute. See Poulis v.

State Farm Fire & Cas. Co., 747 F.2d 863, 870 (3d Cir. 1984) (setting forth

five favors that courts should weigh in order to assure that the “extreme”

sanction of dismissal or default is appropriate).3 Judge Arbuckle determined


      3
       These factors include the following: (1) the extent of the party’s
personal responsibility; (2) the prejudice to the adversary caused by the
                                                        (footnote continued on next page)

                                     -4-
that each of the six Poulis factors weighed in favor of dismissal, particularly

in light of Massaquoi’s repeated and intentional disregard for the court’s

instructions.

      Finally, Judge Arbuckle recommends that Massaquoi not be granted

further leave to amend because to do so would be futile where Massaquoi’s

amended complaint contains the same deficiencies that were pointed out to

him by the court in its screening of his original complaint. Accordingly, for all

these reasons, Judge Arbuckle recommends this court grant Defendants’

motion to dismiss with prejudice or, in the alternative, dismiss the amended

complaint for failure to prosecute under Rule 41, and in either case to deny

leave to amend.

      In Massaquoi’s filing that this court is construing as objections to the

Report, he does not identify any specific errors in the Report. Instead,

Massaquoi merely states that he wishes to appeal Judge Arbuckle’s Report

to the Third Circuit and that, because he is “currently struggling in preparation

of his first pro-se civil (14-4466) jury trial with jury selection scheduled to




failure to meet scheduling orders and respond to discovery; (3) whether there
is a history of dilatoriness; (4) whether the conduct of the party or the attorney
was willful or in bad faith; (5) the effectiveness of a sanction other than
dismissal, including analysis of alternative sanctions; and (6) the
meritoriousness of the claim or defense. Id. at 868.

                                      -5-
commence on 2-24-20,” he “will not be able to attain [sic] to any other

proceedings until after the civil jury trial.” (Doc. 62, at 1).

      Here, given their general nature, the court is unable to specifically

address Massaquoi’s objections to the Report. Nevertheless, the court has

conducted a de novo review of the entire Report, the pleadings, and the other

filings of record, as well as applicable law in this case, and the court agrees

with the Judge Arbuckle’s sound reasoning which led him to his

recommendation that the Defendants’ motion to dismiss be granted and that

Massaquoi be denied any further leave to amend on the basis of futility. As

such, the court adopts the Report of Judge Arbuckle as the opinion of this

court, and Massaquoi’s objections are overruled.

      Finally, because the court is adopting the Report which recommends

dismissal of the amended complaint with prejudice, the two additional

motions that Massaquoi attached to his objections to the Report, (Doc. 62-1,

at 1-3) are DENIED AS MOOT.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

         (1) The Report of Judge Arbuckle, (Doc. 61), is

             ADOPTED IN ITS ENTIRETY;

         (2) Massaquoi’s objections to the Report, (Doc. 62), are

             OVERRULED;


                                        -6-
            (3) The Defendants’ motion to dismiss, (Doc. 55), is

              GRANTED;

            (4) Massaquoi’s amended complaint, (Doc. 27), is

              DISMISSED WITH PREJUDICE;

            (5) Massaquoi’s motion for application of in forma

              pauperis and continuation of in forma pauperis status

              and his motion for appointment of counsel, (Doc. 62-

              1, at 1-3), are DISMISSED AS MOOT; and

            (6) The Clerk of Court is direct to CLOSE THE CASE.



                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge


DATE: February 21, 2020
17-938-01




                                      -7-
